Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/23/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over
TeKolste (US 20160116739, cited previously) in view of Oh (US 20180143438)

 Regarding claim 1,  TeKolste  teaches a diffraction light guide plate (Fig.11B), comprising: a first diffraction substrate (1210,[0211]); and a second diffraction substrate (1220, [0211]) provided on the first diffraction substrate, wherein the first diffraction substrate includes a first diffraction grating layer (1250, [0222]) on one surface of the first diffraction substrate and a second diffraction grating layer (1252, [0222]) on an opposite surface of the first diffraction substrate, the second diffraction substrate 1220 includes a third diffraction grating layer (1254, [0222]) on one surface of the second diffraction substrate; such that the second diffraction grating layer and the third diffraction grating layer includes a first area onto which light is incident, a second area in which the incident light expands and moves, and a third area from which the moved light is extracted. 
TeKolste teaches that the grating interacts ([0186], [0191],[0192],[0195]) with the various wavelengths/colors as well outcouples light for a range of wavelengths (Abstract, [0032],[0062],[0070],[0071],[0107],[0147]-[0150],[0154],[168]) but does not explicitly teach the first diffraction grating layer separates light having a wavelength of 550 nm or more and 700 nm or less, the second diffraction grating layer separates light having a wavelength of 400 nm or more and 550 nm or less, and the third diffraction grating layer separates light having a wavelength of 450 nm or more and
 650 nm or less.  
However, from the teachings of TeKolste, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to outcouple/separate wavelength ranges 550 nm or more and 700 nm or less, 400 nm or more and 550 nm or less, 450 nm or more and 650 nm or less for the first second and third grating layers, wherein the wavelength ranges as claimed belong to various color wavelengths of VIBGYOR, in order to achieve image clarity and increase the perceived color quality of images formed using the light ([0154]). 
TeKolste does not teach wherein each of the first diffraction grating laver, the second diffraction grating layer and the third diffraction grating layer includes a first area onto which light is incident, a second area in which the incident light expands and moves, and a third area from which the moved light is extracted, wherein each of the first areas includes a first diffraction pattern, each of the second areas includes a second diffraction pattern, and each of the third areas includes a third diffraction pattern, and wherein the first diffraction pattern, the second diffraction pattern, and the third diffraction pattern of the first diffraction grating layer have different forms.
Oh teaches in [0198]: In some embodiments, the range of incident angles over which high efficiency is achieved may be increased by stacking multiple gratings structures together, with each grating structure having a tilt angle of a different magnitude. 
Therefore, varying the parameters of the diffraction gratings, such as varying the tilt angle, among a set of diffraction gratings is a well-known technique as disclosed in Oh and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use dissimilar gratings as disclosed in Oh, in the device of TeKolste in order to optimize the efficiency.  

Regarding claim 3, TeKolste in view of Oh teaches the diffraction light guide plate, wherein the diffraction grating layer of the first diffraction substrate is spaced apart from the second diffraction substrate (1250 and 1210 are spaced apart from 1220 in TeKolste).  

Regarding claim 4, TeKolste in view of Oh teaches the diffraction light guide plate, wherein the first areas of each of the first, second and third diffraction grating layers are included at corresponding positions on each of the first, second and third diffraction grating layers, respectively, wherein the third areas of each of the first, second and third diffraction grating layers are included at corresponding positions each of the first, second and third diffraction grating layers, respectively (see Figure below from TeKolste).  

    PNG
    media_image1.png
    213
    420
    media_image1.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over TeKolste in view of Oh and further in view of Watanabe (20160370582, cited previously)
Regarding claim 2, TeKolste in view of Oh teaches the invention set forth in claim 1 above, but is silent regarding a diffraction light guide plate, wherein a thickness of each of the first diffraction substrate and the second diffraction substrate is 0.1 mm or more and 2 mm or less.
Watanabe teaches an optical system with a waveguide thickness of 0.1 mm or more and 2 mm or less ([0071], [0068], [0008]).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the thickness as disclosed in Watanabe, in the device of TeKolste in view of Oh in order to achieve image evenness. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TeKolste in view of Oh and further in view of Michihiro (US 20110267487, cited previously)
Regarding claim 5, TeKolste in view of Oh teaches the invention set forth in claim 4 above, but is silent regarding the light refractive index of the third area of each of the first second and third diffraction grating layers gradually increases from one end of the third area to the other end of the third area.  
Michihiro teaches a light refractive index of a layers gradually increases from one side of the area to an opposite side of the area ([0065] in Embodiment 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste in view of Oh to include light guide layers wherein the light refractive index of layers gradually increases as taught by Michihiro in order to improve light efficiency (Embodiment 5 of Machihiro).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over TeKolste in view of Oh and further in view of Kobayashi (US 7361878, cited previously).
Regarding claim 6, TeKolste in view of Oh teaches third area of each of the first, second and third diffraction grating layers includes a diffraction pattern including an inclined pattern structure (see 1260,1214 in Fig. 11B).
TeKolste does not explicitly teach the diffraction light guide plate, wherein depth of the inclined pattern gradually increases from one end of the third area to the other end of the third area.  
Kobayashi teaches wherein a depth of the diffraction pattern gradually increases from one side of the inclined pattern structure to an opposite side of the inclined pattern structure (“a diffraction grating whose depth gradually increases from the center to the edges, as shown by two cross sectional views 131, 132 in FIGS. 6B and 6D”, [col. 6, line 50-52).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of TeKolste in view of Oh to include light guide layers wherein a depth of the diffraction pattern gradually increases from one side of the inclined pattern structure to an opposite side of the inclined pattern structure, in order to achieve raster scanning a predetermined surface two-dimensionally with a light beam optically modulated, as disclosed in Kobayashi.

 Regarding claim 7, TeKolste in view of Oh and Kobayashi teaches the diffraction light guide plate, wherein the third area of each of the first, second and third diffraction grating layers includes a diffraction pattern including a pattern structure, wherein a duty of the inclined pattern gradually increases from one end of the third area to the other end of the third area (see rejection in claim 7 above, the same reason to combine art as in claim 7 applies).  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over
TeKolste in view of Oh and further in view of Matsuki (US 20170276957, cited previously)
Regarding claim 8, Tekolste in view of Oh teaches the invention set forth in claim 1 above, but does not explicitly teach the method of making the diffraction light guide plate. 
Matsuki teaches a method of manufacturing the diffraction light guide plate, the method comprising: preparing  the first diffraction substrate (100 in Fig.6) including the first diffraction grating layer (left side grating 711 on page 6) on one surface of the first diffraction substrate and the second diffraction grating layer  712 on the opposite surface of the first diffraction substrate; preparing a the second diffraction substrate 200 including the third diffraction grating layer 721 on the one surface of the second diffraction substrate; and attaching the first diffraction substrate and the second diffraction substrate (attaching through element 961,[0074]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the steps as disclosed in Matsuki, in the device of TeKolste in view of Oh, in order to control the gaps between the substrates ([0008], [0060]). 
Regarding claim 9, TeKolste in view of Oh and Matsuki teaches a method wherein preparing of the first diffraction substrate includes forming the first diffraction grating layer on the one surface of a first substrate and forming the second diffraction grating layer on the opposite surface of the first diffraction substrate (see rejection in claim 8 above and Fig.6 of Matsuki).  

Regarding claim 10, TeKolste in view of Oh and Matsuki teaches a method, wherein the preparing of the first diffraction substrate includes bonding the first substrate 100 provided with the first diffraction grating layer 711 on the one surface of the first substrate, and the second substrate 200 provided with the second diffraction grating layer 721 on the one surface of the second substrate that is opposite to the first substrate.

Regarding claim 13, TeKolste in view of Oh and Matsuki teaches a method, wherein the attaching the first diffraction substrate and the second diffraction substrate includes attaching the first diffraction substrate and the second diffraction substrate so that the first diffraction grating layer of the first diffraction substrate is spaced apart from the second diffraction substrate with a spacer (961 is spacer in Fig.6 of Matsuki, [0074], [0075]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over
TeKolste,in view of Oh and  Matsuki and further in view of Jae
(KR 20150086416, English Translation, cited previously).
Regarding claim 11, TeKolste in view of Oh and Matsuki teaches the invention set forth in claim 8 above, but is silent regarding a method, wherein forming each of the first, second and third diffraction grating layers includes an imprinting process using an imprinting mold and a photo-curable resin composition.  
Jae teaches layers are formed using a photo-curable resin composition and an imprinting mold in an imprinting process (“Step of pressing the pattern transfer mechanism to the upper surface of the resin; And imprinting process or a step of curing the resin, and it can be made by the imprinting process comprising a step of curing the resin”, Abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of TeKolste in view of Oh and Matsuki to using a photo-curable resin composition and an imprinting mold in an imprinting process as taught by Jae in order to reduce the material cost and the process cost (Abstract of Jae).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over
TeKolste in view of Oh and Matsuki and further in view of Brown (US 20020127497, cited previously).
Regarding claim 12, TeKolste in view of Oh and Matsuki teaches the invention set forth in claim 8 above, but is silent regarding forming each of the first, second and third diffraction grating layers includes a lithography process or a laser etch process.  
Brown teaches the layers are formed by using a lithography process or a laser etch process (“grating produced with a lithography process”, [summary of invention]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of TeKolste in view of Oh and Matsuki to use a lithography process, as taught by Brown in order to lower cost and improve quality. 

Response to Arguments
The arguments filed by the Applicant on 8/23/22 is acknowledged, however it is moot in view of new grounds of rejction. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


				Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043. The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875